DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3, 6-13 are presented for examination. Claims 2,4 and 5 are cancelled.  Applicant merged previously allowable subject matter of claims 5 into claim 1 and claim 13 making the case allowable.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1, 3, 6-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites: “A stator assembly comprising: a stator having a plurality of teeth which are distributed around a circumference of the stator and point toward a central axis of the stator, the teeth alternately having a first cross- sectional profile and a second cross-sectional profile, a plurality of slots being formed between the teeth; and a plurality of coils which are disposed around the teeth having the first cross-sectional profile; wherein the second cross-sectional profile has a parallel-sided stem portion and an adjoining tapered head portion, and wherein a height of the stem portion of the second cross- sectional profile is less than a height of a respective one of the coils that is disposed around an adjacent one of the teeth having the first cross-sectional profiles wherein the head portion of the second cross-sectional profile is tapered in such a way that a smallest width of the head portion (see Fig.4 showing head portions of teeth) is in a range from 80 % to 95 % of a width of the stem portion of the second cross-sectional profile, and wherein the first cross-sectional profile has a parallel-sided portion along the height of the respective one of the coils, and wherein the teeth are arranged and the head portion of the second cross-sectional profile is tapered in such a way that an outer surface of the head portion of the second cross-sectional profile is oriented parallel to an outer surface of the parallel-sided portion of the respective one of the teeth having the first cross-sectional profile that is adjacent to a same respective one of the slots. (See Fig.4 and Fig.2, W_S, W, K1 and W, K2)” 

    PNG
    media_image1.png
    362
    670
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    573
    media_image2.png
    Greyscale

	The closest prior rat Kusase, Sano, Kiyami teach a stator (Fig.2) assembly comprising: a stator (11) having a plurality of teeth  (11b2,11b3) which are distributed around a circumference of the stator and point toward a central axis (point toward shaft 15, central axis of stator) of the stator, the teeth 
The combination of limitations of claim 1 are unique and the prior art of record, nor ip.com search nor east search do not teach or suggest combined or alone the combination of claim 1. 
The prior art of record fail to teach “1. A stator assembly comprising: a stator having a plurality of teeth which are distributed around a circumference of the stator and point toward a central axis of the stator, the teeth alternately having a first cross- sectional profile and a second cross-sectional profile, a plurality of slots being formed between the teeth; and a plurality of coils which are disposed around the teeth having the first cross-sectional profile; wherein the second cross-sectional profile has a parallel-sided stem portion and an adjoining tapered head portion, and wherein a height of the stem portion of the second cross- sectional profile is less than a height of a respective one of the coils that is disposed around an adjacent one of the teeth having the first cross-sectional profile, wherein the head portion of the second cross-sectional profile is tapered in such a way that a smallest width of the head portion is in a range of from 80 % to 95% of a width of the stem portion of the second cross-sectional profile, wherein the first cross-sectional profile has a parallel-sided portion along the height of the respective one of the coils, and wherein the teeth are arranged and the head portion of the second cross-sectional profile is tapered in such a way that an outer surface of the head portion of the second cross-sectional profile is oriented parallel to an outer surface of the parallel-sided portion of the respective one of the teeth having the first cross-sectional profile that is adjacent to a same respective one of the slots.”  None of the prior art teach the limitations of claim 1 above which is unique. 




    PNG
    media_image3.png
    702
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    580
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    370
    650
    media_image5.png
    Greyscale

Claims 3, 6-12 are allowed based on dependency from allowed claim 1. 
Regarding claim 13 is allowable, Reasons of allowance for claim 13 are the same as claim 1, because they contain substantially the same allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834